Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page1of18 Page ID #:19

 

 

‘ . CM-010
ah Kachadoorian, SBN 360 ee" State Gar number, and address); FOR COURT USE ONLY
CounselOne, PC Eb GOPY
9301 Wilshire Bivd, Suite 650 Conrorm ;
Beverly Hills, CA 90210 Cie rer cannynia
TeLePHone No: (310) 277-9945 raxno.: (424) 277-3727 " Surly of Los Ancelas
ATTORNEY FOR Noma Anfinn Skulevold, Nancy Ruiz, and Mike Gerzevitz °
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles 020
staeer appress: 1] 1 North Hill Street FEB 0% 2
MAILING ADDRESS: : Shari R. Carter, Executive Unticer/lerk of Coun

CITY AND ziP cone: LOS pngeles 90012 - .
srancn wame: Olanley Mosk Courthouse : By: Isaac Lovo, Deputy

Se Skulevold, et al. v. SD&A Teleservices, Inc., et al.

 

 

 

 

CIVIL CASE COVER SHEET Complex Case Designation CASENEBIBER: hc
Unlimited [_] Limited T] Csci 20ST CVO 5038
(Amount (Amount Counter. -Jdoinder
demanded demanded is Filed with first appearance by defendant JUDGE:
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEPT:

 

 

Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:

 

 

 

Auto Tort Contract Provisionally Complex Civil Litigation
Auto (22) [—] Breach of contractiwarranly (06) (Cal. Rules of Court, rules 3.400-3.403)
Uninsured motorist (46) [—] Rule 3.740 collections (09) L_] AntitrusUTrade regulation (03)
Other PVPD/WD (Personal Injury/Property | Other collections (09) | Construction defect (10)
Damage/Wrongful Death) Tort L_]} insurance coverage (18) [} Mass tort (40)
Asbestos (04) [1] othe: contract (37) [__] securities litigation (28)
Product liability (24) Real Property L_]} EnvironmentavToxic tort (30)
Medical malpractice (45) | Eminent domain/inversa C7 Insurance coverage claims arising from the
Other PVPD/WD (23) condemnatian (14) above listed provisionally complex case
Non-PI/PD/WO (Other) Tort CL] wrongful eviction. (33) types {#1)
LZ] Business torv/unfair business practice (07) [_] Other rea! property (26) Enforcement of Judgment
[_] Civil rights (08) Unlawful Detalner | Enforcement of judgment (20)
[| Defamation (13) Commercial (31) Miscellaneous Civil Complaint
{__] Fraud (16) L__] Residential (32) [_} rico (27)
L_] inteliectual property (19) Lj Drugs (38) [] other comptaint (nol specified above) (42)
[_] Professional negligence (25) Judicial Review Miscellaneous Civil Petition
[J other non-PYPDAWD tort (35) L_] Asset forfeiture (05) Partnership and corporate governance (21)
Employment Petition re: arbitration award (11) [7] other patition (not specified ebove) (43)
Wrongful termination (36) {-j Writ of mandate (02)
[__] Other employment (15) [__] ‘Other judicial review (39)

 

2. Thiscase L¥l}is [_] isnot complex under rule 3.400 of the California Rules of Court. |f the case is complex, mark the

factors requiring exceptional judicial management: By Fay
2

a. [=] Large number of separately represented parties d. [7] Large number of witnesses

b. Extensive motion practice raising difficult or novel —_e. [__] Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court

c. ty J Substantial amount of documentary evidence f. L_] Substantial postjudgment judicial supervision

Remedies sought (check all! that apply): aly] monetary b.L¥ ] nonmonetary; declaratory or injunctive relief —c. [¥ I punitive
Number of causes of action (specify): three

This case Vv] is CJ isnot aclass action suit.
. If there are any known related cases, file and serve a notice of related case! {You may use fo
Date: February 6, 2020

Justin Kachadoorian
(TYFE OR PRINT NAME)

   
 
 

DAR w

 

 

 

(SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)

 

- NOTICE
e Plaintiff must file this cover sheet with the first paper filed in the action 2 peeing (except small claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.
¢ File this cover sheet in addition to any cover sheet required by local court rule.
* If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action of proceeding.

¢ Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
‘age 1 of?

Form Adopted for Mandalory Use Gol Rules of Court. rules 2.30, 3.220, 3.400-3.403, 3.740:
Judicial Council of California CIVIL CASE COVER SHEET Cal, Slandards of ctitial Administration, sid. 3.40
CM.010 fRevy. July 1, 2007) 7 wore courtinfa, ca. gow

 

 

 
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 2of18 Page ID #:20

\

 

 

SHORT TITLE: Skulevold, et al. v. SD&A Teleservices, Inc., et al.

CASE NOMBERe 0 oO qT G V050 38

 

 

 

CIVIL CASE COVER SHEET ADDENDUM AND

STATEMENT OF LOCATION B Y Fax

(CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE Locaneay”

 

This form is required pursuant to Local Rule 2.3 In all new civil case filings in the Los Angeles Superior Court.

 

 

a om PP AD =

Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010}, find the exact case type in
Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

Step 2: In Colurnn B, check the box for the type of action that best describes the nature of the case.

Step 3: In Column., circle the number which explains the reason for the court filing location you have

chosen.

 

Applicable Reasons for Choosing Court Filing Location (Column C) |

. Permissive filing in central district,

. Location where cause of action arose,

. Mandatory personal injury filing in North District.

. Location where performance required or defendant resides.

 
  

. Class actions must be filed in the Staniey Mosk Courthouse, Central District, 7. Location where petitioner resides.

8, Location wherein defendant/respondent functions wholly.
8. Location where one or more of the parties reside.

10. Location of Labor Commissioner Office.

11. Mandatory filing location (Hub Cases ~ unlawful detalner, limited
non-collection, limited collection, or personal injury).

. Location of property or permanently garaged vehicle.

   

reas Saale ee dae ea pea
op Cage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Auto (22) O A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death 1,4,11
Sor -
2 e Uninsured Motorist (46) Q A711C Personal Injury/Property Damage/Wrongful Death ~ Uninsured Motorist | 1, 4, 11
DD A6070 Asbestos Property Damage 1,11
Asbestos (04)
Pr GQ A7221 Asbestos - Personal InjuryWrongful Death 14,11
ao Oo
oft Product Liability (24 C1 A7260 Product Liability (not asbestos or toxic/environmental) 1,4, 11
a %
—
eo C1 A7210 Medical Malpractics - Physicians & Surgeons 14,11
ze Medical Malpractice (45) : ‘ 1444
= = CG A7240 Otner Professional Health Care Malpractice ay
S
es
es D - A720 Premises Liability (e.g., slip and fall) .
aa Other Personal 14,14
5 = Injury Property C) A?230 Intentional Bodily injury/Property Damage/Wrongful Death (e.9., 14.4
= & Damage Wrongful assault, vandalism, etc.) um
Death (23) © A7270 Intentional Infliction of Emotional Distress - 4.14
DO A7220 Other Personal Injury/Property DamageMWrongful Death oneal
DASE EAE REREE CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
AND STATEMENT OF LOCATION Page 1 of 4

For Mandatory Use

 
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 30f18 Page ID #:21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHORT TITLE: Skulevold, et al. v. SD&A Teleservices, Inc., et al. oun
A B C Applicable
Civil Case Cover Sheet Type of Action Reasons - See Step 3
Category No, es .. (Check only one) Above
Business Tort (07) A6029 "Other.Commercial/Business Tort (not fraud/breach of contract) @2. 3
Lt
£ ce Civil Rights (08) O A6005 -Civil Rights/Discrimination 1,2,3
os
— oO o
a a Defamation (13) O A6010 Defamation (slander/libel) 1,2,3
53 :
= Py Fraud (16) O 1 A6013 Fraud (no contract) 1,2,3
as O A6017 Legal Malpractice 1,2,3
wo . 7
oD Professional Negligence (25)
« = A6050 Other Professional Malpractice (not medical or legal) 1,2,3
24
Other (35) QO A6025 Other Non-Personal Injury/Property Damage tort 1,2,3
z Wrongful Termination (36) 0 A6037 Wrongful Termination 1,2,3
a ;
=
a O A6024 Other Employment Complaint Case 1,2,3
a Other Employment (15) ‘
& 0 A6109 Labor Commissioner Appeals 10
——————r —
O A6004 Breach of Rental/Lease Contract (not uniawful detainer or wrongful 25
eviction) '
Breach of Contract/ Warranty a . 2,5
(06) O A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
(not insurance) C1 A6019 Negligent Breach of Contract/Warranty (no fraud) 1,25
O A6028 Other Breach of Contract/Warranty (not fraud or negligence) L238
3 CO A6002 Collections Case-Seller Plaintiff 5,6, 11
s Collections (09)
7 O A6012 Other Promissory Note/Collections Case 5, 11
e QO A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt 5,6, 11
Purchased on or after January 1, 2014)
Insurance Coverage (18) O A6015 Insurance Coverage (not complex) 1,2,5,8
O A6009 ContractualFraud - 1,2,3,5
Other Contract (37) O A6031 Tortious interference 1,2,3,5
O A6027 Other Contract Dispute(not breach/insurance/fraud/negligence) 1,2,3,8,9
Yn a a a
Eminent Domain/Inverse : =, .
Condemnation (14) O A7300 Eminent Domain/Condemnation Number of parcels. 2,6
£
2 Wrongful Eviction (33) O) A6023 Wrongful Eviction Case 2,6
°
a
3 O A6018 Morigage Foreclosure 2,6
oe Other Real Property (26) © A6032 Quiet Title 2,6
O A6O060 Other Real Property (not eminent domain, landlord/enant, foreclosure) | 2,6
i oom oar iia O A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction) 6, 11
Q
c
3 ehiewral ar aaa 0 A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction) 6, 11
2 Unlawful Detainer- *,
= Post-Foreclosure (34) O A6020F Unlawful Detainer-Post-Foreclosure 2,6, 11
5 Unlawful Detainer-Drugs (38) | O A6022 Unlawful Detainer-Drugs 2,6, 11
eee eanener as CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
Vv =
° AND STATEMENT OF LOCATION Page 2 of 4

For Mandatory Use
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 4of18 Page ID #:22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHORT TITLE: Skulevold, et al. v. SD&A Teleservices, Inc., et al. CASEINUMBER
A B C Applicable
Civil Case Cover Sheet Type of Action Reasons - See Step 3
Category No. (Check only one) Above
Asset Forfeiture (05) . A6108 Asset Forfeiture Case 2,3,6

2 Petition re Arbitration (11) O A6115 Petition to Compel/Confirm/Vacate Arbitration ‘ 2,5
a
= : ;
w O A6151 Writ - Administrative Mandamus 2,8
3 Writ of Mandate (02) O A6152 Writ - Mandamus on Limited Court Case Matter 2
3 (1 A6153 Writ - Other Limited Court Case Review 2

Other Judicial Review (39) OM A6150 Other Writ {Judicial Review 2,8
c Antitrust/Trade Regulation (03) | 0 A6003 Antitrust/Trade Regulation 1,2,8
3
3 Construction Defect (10) O A6007 Construction Defect 1,2,3
=
4s - - ;
& Crain oe Mass Tor | gos Claims Involving Mass. Tort 1,2,8
a
5
Oo Securities Litigation (28) O A6035 Securities Litigation Case 1,2,8
=
S Toxic Tort
c
g Environmental (30) O A6036 Toxic Tort/Environmental 1,2,3,8
2
E Insurance Coverage Claims O A6014 Insurance Coverage/Subrogation (complex case only) 1,2,5,8

from Complex Case (41)

 

 

 

 

 

 

 

 

 

 

O A6141 Sister State Judgment 2,5, 11
eu O A6160 Abstract of Judgment 2,6
e E Enforcement O A6107 Confession of Judgment (non-domestic relations) 2,9
£3 of Judgment (20) {1 A6140 Administrative Agency Award (not unpaid taxes) 2,8
<_-
aS O A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax 2,8
O A6112 Other Enforcement of Judgment Case 2,8,9
RICO (27) O A6033 Racketeering (RICO) Case 1,2,8
a 2
3 £
3 = © A6030 Declaratory Relief Only 1,2,8
7 5 Other Complaints D A6040 Injunctive Relief Only (not domestic/harassment) 2,8
a = (Not Specified Above) (42) | >) 46011 Other Commercial Complaint Case (non-tort/non-complex) 1,2,8
Ss 2
o O A6000 Other Civil Complaint (non-tort/non-complex) 1,2,8
Partnership Corporation be
Governance (21) O A6113 Partnership and Corporate Governance Case 2,8
O A6121 Civil Harassment With Damages 2,3,9
3 e OO A6123 Workplace Harassment With Damages 2,3,9
Oo =
cS O A6124 Eld With D 2
5 5 Other Petitions (Not 6 er/Dependent Adult Abuse Case With Damages 13,9
. = Specified Above) (43) DO A6190 Election Coniest 2
aA >
=o O A6110 Petition for Change of Name/Change of Gender 27
O A6170 Petition for Relief from Late Claim Law ; 2,3, 8
O A6100 Other Civil Petition. 29
LASC CIV 109 Rev. 12/18 CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
ev.
AND STATEMENT. OF LOCATION Page 3 of 4

For Mandatory Use
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 5of18 Page ID #:23

 

SHORT TITLE: Skulevold, et al. v. SD&A Teleservices, Inc., et al. CASE NUMBER

 

 

 

 

Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
type of action that you have selected. Enter the address which i is the basis for the filing location, including zip code.
(No address required for class action cases).

 

ADDRESS
REASON:

41.02.03.04.05.06.07. 68.0 9.010.011.

 

 

CITY: STATE: ZIP CODE:

 

 

 

 

 

Step 5: Certification of Assignment: | certify that this case is properly filed in the Central District of
the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].

Dated: February 6, 2020

 

roth
a
yr OF ATTORNEY/FILING PARTY)

PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
COMMENCE YOUR NEW COURT CASE:

a

Original Complaint or Petition.

2. If filing a Complaint, a completed Summons form for issuance by the Clerk.

3. Civil Case Cover Sheet, Judicial Council form CM-010.

4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
02/16).

5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.

A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
minor under 18 years of age will be required by Court in order to issue a Summons.

7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
must be served along with the summons and complaint, or other initiating pleading in the case.

 

(ASeTe Wisi seu, THT CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
AND STATEMENT OF LOCATION Page 4 of 4

For Mandatory Use
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 6éof18 Page ID #:24

 

 

 

 

 

.
. SUPERIOR COURT OF CALIFORNIA Roserven for Gomme sie Simp
COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS: FILED
Spring Street Courthouse Superior Court of Calforria
312 North Spring Street, Los Angeles, CA 90012 fyof Los Angales
02/07/2020
NOTICE OF CASE ASSIGNMENT Shan R Carter, Excautiva Ofsce Gee of Cour
By___Baacleva __ deputy
UNLIMITED CIVIL CASE
CASE NUMBER:
Your case is assigned for all purposes to the Judicial officer Indicated below. | 2OSTCV05038

 

 

 

THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

ASSIGNED JUDGE DEPT | ROOM ASSIGNED JUDGE DEPT | ROOM
~Y |Kenneth R. Freeman 14

 

 

 

 

 

 

 

 

 

 

 

 

Given to the Plaintiff/Cross-Complainant/Attomey of Record Sherri R. Carter, Executive Officer / Clerk of Court

on 02/07/2020 By Isaac Lovo
(Date)

LACIV 190 (Rev 6/18) NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE

LASC Approved 05/06

, Deputy Clerk
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 7of18 Page ID #:25

. * INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS

Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE

A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE

The Court will require the parties to attend a final status conference not more than |0 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
Matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

 

SANCTIONS

The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions

Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases

Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.

LACIV 190 (Rev 6/18) NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE

LASC Approved 05/06
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 8of18 Page ID #:26

 

Superior Court of California
County of Los Angeles

Los Angeles County
Bar Assoclation
Litigation Section

Los Angeles County

Bar Association Labor and
Employment Law Section

“iil:

 

 

 

 

Consumer Attorneys
Association of Los Angeles

 

Southern California
Defense Counsel

abil” Lanvin

A eS
Association of
Business Trial Lawyers

 

Lawyers Association

LACIV 230 (NEW)
LASC Approved 411

VOLUNTARY EFFICIENT LITIGATION STIPULATIONS

 

 

The Early Organizational Meeting Stipulation, Discovery
Resolution Stipulation, and Motions in Limine Stipulation are
voluntary stipulations entered into by the parties. The parties
may enter into one, two, or all three of the stipulations;
however, they may not alter the stipulations as written,
because the Court wants to ensure uniformity of application.
These stipulations are meant to encourage cooperation
between the parties and to assist in resolving issues in a
manner that promotes economic case resolution and judicial

efficiency.

The following organizations endorse the goal of

promoting efficiency in litigation and ask that counsel
consider using these stipulations as a voluntary way to
promote communications and procedures among counsel

and with the court to fairly resolve issues in their cases.

@Los Angeles County Bar Association Litigation Section

@ Los Angeles County Bar Association
Labor and Employment Law Section®

Consumer Attorneys Association of Los Angeles @
@ Southern California Defense Counsel@
@ Association of Business Trial Lawyers @

California Employment Lawyers Association@

 

 
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page9of18 Page ID #:27

 

NAME AND ADORESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NUMBER Reserved for Clark's Fila Stamp

 

 

TELEPHONE NO.: FAX NO, (Optlonal):
E-MAIL ADDRESS (Optional):
ATTORNEY FOR (Name):

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

COURTHOUSE ADDRESS:

 

PLAINTIFF:

 

DEFENDANT:

 

 

CASE NUMBER:

STIPULATION — EARLY ORGANIZATIONAL MEETING

 

 

 

This stipulation is intended to encourage cooperation among the parties at an early stage in
the litigation and to assist the parties in efficient case resolution.

The parties agree that:

1. The parties commit to conduct an initial conference (in-person or via teleconference or via
videoconference) within 15 days from the date this stipulation is signed, fo discuss and consider
whether there can be agreement on the following:

a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
amendment as of right, or if the Court would allow leave to amend, could an amended
complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
agree to work through pleading issues so that a demurrer need only raise issues they cannot
resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
would some other type of motion be preferable? Could a voluntary targeted exchange of
documents or information by any party cure an uncertainty in the pleadings?

b. Initial mutual exchanges of documents at the “core” of the litigation. (For example, in an
employment case, the employment records, personnel file and documents relating to the
conduct in question could be considered “core.” In a personal injury case, an incident or
police report, medical records, and repair or maintenance records could be considered
“core.”);

c. Exchange of names and contact information of witnesses;

d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
indemnify or reimburse for payments made to satisfy a judgment;

e. Exchange of any other information that might be helpful to facilitate understanding, handling,
or resolution of the case in a manner that preserves objections or privileges by agreement;

f. Controlling issues of law that, if resolved early, will promote efficiency and economy in other
phases of the case. Also, when and how such issues can be presented to the Court;

g. Whether or when the case should be scheduled with a settlement officer, what discovery or
court ruling on legal issues is reasonably required to make settlement discussions meaningful,
and whether the parties wish to use a sitting judge or a private mediator or other options as

LACIV 228 (Rev 02/15)
LASC Approved 04/11 STIPULATION — EARLY ORGANIZATIONAL MEETING

Far Optional Use Page 1 of 2

 

 
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 10o0f18 Page ID #:28

 

SHORT TITLE: CASE NUMBER:

 

 

 

 

discussed in the “Alternative Dispute Resolution (ADR) Information Package” served with the
complaint;

h. Computation of damages, including documents, not privileged or protected from disclosure, on
which such computation is based;

i, Whether the case is suitable for the Expedited Jury Trial procedures (see information at
www.lacourt.org under “Civif and then under “General Information”).

2. The time for a defending party to respond to a complaint or cross-complaint will be extended
to for the complaint, and — for the cross-
(INSERT DATE) (INSERT DATE)

 

complaint, which.is comprised of the 30 days to respond under Government Code § 68616(b),
and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
been found by the Civil Supervising Judge due to the case management benefits provided by
this Stipulation. A copy of the General Order can be found at www.lacourt.org under “Civil’,
click on “General Information”, then click on “Voluntary Efficient Litigation Stipulations".

3. The parties will prepare a joint report titled “Joint Status Report Pursuant to Initial Conference
and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
results of their meet and confer and advising the Court of any way it may assist the parties’
efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
the Case Management Conference statement, and file the documents when the CMC
statement is due.

4. References to “days” mean calendar days, unless otherwise noted. If the date for performing
any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
for performing that act shall be extended to the next Court day

The following parties stipulate:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR PLAINTIFF)
Date:
>
Bt (TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
ate:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date: >
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT}
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )
Date: Tg
>
(TYPE OR PRINT NAME} ~ (ATTORNEY FOR )

 

LASC Aopacyocis STIPULATION — EARLY ORGANIZATIONAL MEETING

Page 2 of 2

 
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 11of18 Page ID #:29

é

 

 

 

 

 

 

 

 

 

[ NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NUMBER Reserved for Clerk‘s Fila Slamp
TELEPHONE NO:: FAX NO. (Optional):
E-MAIL AODRESS (Optional):
ATTORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
PLAINTIFF:
DEFENDANT;

CASE NUMBER;
STIPULATION — DISCOVERY RESOLUTION

 

 

 

 

This stipulation is intended to provide a fast and informal resolution of discovery issues
through limited paperwork and an informal conference with the Court to aid in the
resolution of the issues.

The parties agree that:

1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless

the moving party first makes a written request for an Informal Discovery Conference pursuant
to the terms of this stipulation.

2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
and determine whether it can be resolved informally. Nothing set forth herein will preclude a

party from making a record at the conclusion of an Informal Discovery Conference, either
orally or in writing.

3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
presented, a party may request an Informal Discovery Conference pursuant to the following
procedures:

a. The party requesting the Informal Discovery Conference will:

i. File a Request for Informal Discovery Conference with the clerk’s office on the
approved form (copy attached) and deliver a courtesy, conformed copy to the
assigned department,

ii, Include a brief summary of the dispute and specify the relief requested; and

ili. | Serve the opposing party pursuant to any authorized or agreed method of service
that ensures that the opposing party receives the Request for Informal Discovery
Conference no later than the next court day following the filing.

b. Any Answer to a Request for Informal Discovery Conference must:

i. Also be filed on the approved form (copy attached);
ii, Include a brief summary of why the requested relief should be denied:

LACIV 036 (new)

LASC Approved 04/11 STIPULATION — DISCOVERY RESOLUTION
For Optional Use

 

Page 1 af 3

 

 
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 12o0f18 Page ID #:30

 

SHORT TITLE: CASE NUMBER:

 

 

 

 

iii. Be filed within two (2) court days of receipt of the Request; and

iv. Be served on the opposing party pursuant to any authorized or agreed upon
method of service that ensures that the opposing party receives the Answer no
later than the next court day following the filing.

 

c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
be accepted.

d. If the Court has not granted or denied the Request for Informal Discovery Conference
within ten (10) days following the filing of the Request, then it shall be deemed to have
been denied. If the Court acts on the Request, the parties will be notified whether the
Request for Informal Discovery Conference has been granted or denied and, if granted,
the date and time of the Informal Discovery Conference, which must be within twenty (20)
days of the filing of the Request for Informal Discovery Conference.

e. If the conference is not held within twenty (20) days of the filing of the Request for
Informal Discovery Conference, unless extended by agreement of the parties and the
Court, then the Request for the Informal Discovery Conference shall be deemed to have
been denied at that time.

4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
without the Court having acted or (c) the Informal Discovery Conference is concluded without
resolving the dispute, then a party may file a discovery motion to address unresolved issues.

5. The parties hereby further agree that the time for making a motion to compel or other
discovery motion is tolled from the date of filing of the Request for Informal Discovery
Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
by Order of the Court.

It is the understanding and intent of the parties that this stipulation shall, for each discovery
dispute to which it applies, constitute a writing memorializing a “specific later date to which
the propounding [or demanding or requesting] party and the responding party have agreed in
writing,” within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
2033.290(c).

6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
an order shortening time for a motion to be heard concerning discovery.

7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
terminate the stipulation. ,

8. References to “days” mean calendar days, unless otherwise noted. If the date for performing
any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
for performing that act shall be extended to the next Court day.

 

LACIV 036 (new)
LASC Approved 04/11 STIPULATION — DISCOVERY RESOLUTION

For Optional Use Page 2 of 3

 
Case 2:20-cv-02771-AB-JC Document 1-4

Filed 03/25/20 Page 13 0f18 Page ID #:31

 

SHORT TITLE:

 

CASE NUMBER:

 

 

 

The following parties stipulate:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
>
(TYPE OR PRINT NAME) {ATTORNEY FOR PLAINTIFF)
Date:
>
(TYPE OR PRINT NAME} (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) {ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR }
Date:
>
{TYPE OR PRINT NAME) (ATTORNEY FOR )
LACIV 036 (naw)
LASC Approved 04/11 STIPULATION — DISCOVERY RESOLUTION

For Optional! Use

Page 3 of 3

 
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 14 of18 Page ID #:32

 

NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NUMBER Reserved for Clark's Fda Stamp

 

 

TELEPHONE NO.: FAX NO, (Optional):
E-MAIL ADDRESS (Optional):
ATTORNEY FOR (Nama):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

 

 

 

 

 

COURTHOUSE ADDRESS:
PLAINTIFF:
DEFENDANT:

INFORMAL DISCOVERY CONFERENCE SARE Tae

 

 

 

(pursuant to the Discovery Resolution Stipulation of the parties)

 

1. This document relates to:

C Request for Informal Discovery Conference
Answer to Request for Informal Discovery Conference

2. Deadline for Court to decide on Request: (insert date 10 calendar days following filing of
the Request).

3. Deadline for Court to hold Informal Discovery Conference: — (insert date 20 calendar
days following filing of the Request).

4. For a Request for Informal Discovery Conference, briefly describe the nature of the
discovery dispute, including the facts and legal arguments at issue. For an Answer to
Request for Informal Discovery Conference, briefly describe why the Court should deny
the requested discovery, including the facts and legal arguments at issue.

'
i

 

LACIV 084 (new) INFORMAL DISCOVERY CONFERENCE

LASC Approved 04/11 7 . . ; F
For Optional Use (pursuant to the Discovery Resolution Stipulation of the parties)

 
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 15o0f18 Page ID #:33

 

NAME ANO ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NUMBER Reserved for Clerk's Fle Stamp

 

 

TELEPHONE NO.: FAX NO. (Optional):
E-MAIL ADDRESS (Optional):
ATTORNEY FOR (Name):

 

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

COURTHOUSE ADDRESS:

 

PLAINTIFF:

 

DEFENDANT;

 

 

CASE NUMBER:

STIPULATION AND ORDER — MOTIONS IN LIMINE

 

 

 

This stipulation is intended to provide fast and informal resolution of evidentiary
issues through diligent efforts to define and discuss such issues and limit paperwork.

The parties agree that:

1. At least days before the final status conference, each party will provide all other
parties with a list containing a one paragraph explanation of each proposed motion in
limine. Each one paragraph explanation must identify the substance of a single proposed
motion in limine and the grounds for the proposed motion.

2. The parties thereafter will meet and confer, either in person or via teleconference or
videoconference, concerning all proposed motions in limine. In that meet and confer, the
parties will determine:

a. Whether the parties can stipulate to any of the proposed motions. If the parties so
stipulate, they may file a stipulation and proposed order with the Court.

b. Whether any of the proposed motions can be briefed and submitted by means of a
short joint statement of issues. For each motion which can be addressed by a short
joint statement of issues, a short joint statement of issues must be filed with the Court
10 days prior to the final status conference. Each side’s portion of the short joint
Statement of issues may not exceed three pages. The parties will meet and confer to
agree on a date and manner for exchanging the parties’ respective portions of the
short joint statement of issues and the process for filing the short joint statement of
issues.

3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
a short joint statement of issues will be briefed and filed in accordance with the California
Rules of Court and the Los Angeles Superior Court Rules.

 

LACIV 075 (new)
LASC Approved 04/11 STIPULATION AND ORDER — MOTIONS IN LIMINE

For Optional Use Page 1 of 2

 
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 16o0f18 Page ID #:34

 

SHORT TITLE:

 

CASE NUMGER:

 

 

 

The following parties stipulate:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR PLAINTIFF)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) {ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )
Date: ——<—
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )
THE COURT SO ORDERS.
Date:
JUDICIAL OFFICER
LACIV 075 (new)

LASC Approved 04/11

STIPULATION AND ORDER — MOTIONS IN LIMINE

Page 2 of 2

 
Soe oes

Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 17 of18 Page ID #:35

Superior Court of California, County of Los Angeles

 

 

 

 

ALTERNATIVE DISPUTE RESOLUTION (ADR)
INFORMATION PACKAGE
THE PLAINTIFE MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAINT.

CROSS-COMPLAINANTS must serve this ADR Information Package on any new parties named to the action
with the cross-complaint. |

 

 

What is ADR?

ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
* Saves Time: ADR is faster than Boing to trial.
° Saves Money: Parties can save on court costs, attorney’s fees, and witnessfees.
¢ Keeps Control (with the parties): Parties choose thelr ADR Process and provider for voluntary ADR.
* Reducés Stress/Protects Privacy: ADR is done outsite the courtroom, in private offices, by phone or online.

Disadvantages of ADR
* Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
¢ No Public Trial: ADR does not provide.a public trial ora decision by a judge or jury.

Main Types of ADR:

1. Negotiation: Parties often talk with each other in person, or by phone or onliné about resolving their case with a
settlement agreement instead of atrial. If the parties have lawyers, they will negotiate for their clients.

2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
strengths and weaknesses of their Case, and works with them to try to create a settlement agreement that is
acceptable to all. Mediators do not decide the outcome. Parties may g0 to trial if they decide not to settle,

Mediation may be appropriate when the parties

* want to work out a solution but need help from a neutral person.

* have communication problems or strong emotions that interfere with resolution.
Mediation may not be appropriate when the parties

* want a public trial and want a judge or jury to decide the outcome.

¢ lack equal bargaining power or have a history of physical/emotional abuse.

LASC CIV 271 Rev. 01/20
Far Mandatory Use 1

 
Case 2:20-cv-02771-AB-JC Document 1-4 Filed 03/25/20 Page 18 of18 Page ID #:36

7 y

 

 

How to arrange mediation in Los Angeles County
Mediation for civil cases is voluntary ahd parties may select any mediator they wish. Options include:

a, The Civil Mediation Vendor Resource List

if all parties agree to mediation, they may contact these organizations to request.a “Resource List

Mediation” for mediation at reduced cost or no cost (for selected cases):

« ADR Services, Inc. Case Manager patricia@adrservices.com (310) 201-0010 (Ext. 261)

¢ JAMS, Inc. Senior Case Manager mbinder@jamsadr.corm (310) 309-6204

* Mediation Center of Los Angeles (MCLA) Program Manager info@mediationLA.org (833) 476-9145
o Only MCLA provides mediation in person, by phone and by videoconference.

 

 

These organizations cannot accept every case and they may decline cases at their discretion.
"Visit www. lacourt.org/ADR. Res. List for important informiation and FAQs before contacting them.
NOTE: This program does not accept family law, probate, or small-claims cases,

 

b. Los Angeles County Dispute Resolution Programs
https://wdacs.lacounty.gov/orograms/drp/
® Small Claims, unlawful detainers {evictions} and, at the: Spring Street Courthouse, limited civil:

® Free, day- of- trial mediations at the courthouse. No appointment needed.
QO Free or low-cost mediations before the day of trial.
© For free or low-cost Online Dispute Resolution (QDR) by phone or computer before the

day of trial visit

nttn://www.lacourt.org/division/smallclairs/odf/OnlineDisouteResolutiontlyer-

EngSpan.pdf

 

 

c. Mediators and ADR and Bar organizations that provide: mediation may be found on the internet.

 

 

 

3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
person who decides the outcome. In “binding” arbitration, the arbitrator’s decision is final; there is no right to
trial. In “nonbinding” arbitration, any party can request a trial after the arbitrator’s decision. For more
information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

4. Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
a settlement. For information about the Court’s MSC programs for civil cases, visit
http://www. lacourt.org/division/civil/ci G047.aspx

Los Angeles Superior Court ADR Website: http://www. lacourt.org/division/civil/C10109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gav/programs-adr.htm

LASC CIV 271 Rev. 01/20
For Mandatory Use
